Beck, P. J.
Where a suit for divorce is filed by the husband against the wife, or by the wife against the husband, temporary alimony is awarded to afford the wife the means of contesting the issues in the case between herself and her husband, and the grant or refusal of temporary alimony and the amount thereof, where alimony is allowed, are matters resting in the sound discretion of the judge; and where temporary alimony is allowed, the judgment allowing it will not be interfered with by this court, unless there is a manifest abuse of discretion. Upon a review of this record, it can not be held that the judge abused the discretion vested in him by law.

Judgment affirmed.


Bussell, G. J., and Atkinson, Hill, and Gilbert, JJ., concur.